IN THE SUPREME COURT OF THE STATE OF NEVADA


                        JAYLON TARRIQUE RANDOLPH,                                 No. 84378
                                         Appellant,

                                                                                      /LED
                                           VS.

                        THE STATE OF NEVADA,
                                         Respondent.
                                                                                      SEP 2 6 2022


                                                                                       DEPUTY CLERK   • --
                                             ORDER DISMISSING APPEAL

                                    This is an appeal from a judgment of conviction.           Eighth
                        Judicial District Court, Clark County; Tara D. Clark Newberry, Judge.
                                    Appellant's counsel has filed a notice of voluntary withdrawal
                        of this appeal. Counsel advises this court that she has informed appellant
                        of the legal effects and consequences of voluntarily withdrawing this appeal,
                        including that appellant cannot hereafter seek to reinstate this appeal, and
                        that any issues that were or could have been brought in this appeal are
                        forever waived. Having been so informed, appellant consents to a voluntary
                        dismissal of this appeal. Cause appearing, this court
                                    ORDERS this appeal DISMISSED.1



                                                                           , J.
                                                 Silver


                                                   , J.                                          J.
                        Cadish

                              'Because no remittitur will issue in this matter, see NRAP 42(b), the
                        one-year period for filing a postconviction habeas corpus petition under NRS
                        34.726(1) shall commence to run from the date of this order.
SUPREME COURT
         OF
      NEVADA


k   1,1-17A   44:1Pg,                                                                          ooS
                 cc:   Hon. Tara D. Clark Newberry, District Judge
                       Monique A. McNeill
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




 SUPREME COURT
           OF
        NEVADA


14))   1O47A
                                                    2